             Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          )
                                                    )
 $6,819,750.00 OF FUNDS IN THE NAME                 )
 OF MILENYUM ENERGY SA;                             )
                                                    )
 $4,947,700.00 OF FUNDS IN THE NAME                 )
 OF MILENYUM ENERGY SA;                             )
                                                    )
 $3,999,775.90 OF BLOCKED FUNDS IN                  )    Civil Action No. 1:19-cv-1936-JEB
 THE NAME OF BLUE ENERGY TRADE                      )
 LTD CO.;                                           )
                                                    )
 $2,991,000.00 OF BLOCKED FUNDS IN                  )
 THE NAME OF BLUE ENERGY TRADE                      )
 LTD CO.;                                           )
                                                    )
 $1,380,738.31 OF BLOCKED FUNDS IN                  )
 THE NAME OF BLUE ENERGY TRADE                      )
 LTD CO.,                                           )
                                                    )
                  Defendants.                       )
                                                    )


                               AFFIDAVIT IN SUPPORT OF DEFAULT

       1.       I am the attorney of record for Plaintiff United States of America in the above-

captioned case.

       2.       This declaration is executed by me in accordance with Rule 55(a) of the Federal

Rules of Civil Procedure, for the purpose of enabling the plaintiff to obtain an entry of default

against the above captioned defendants, as no potential claimants have claimed an interest or

otherwise defended the action.

                                                1
              Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 2 of 6



         3.      The plaintiff commenced this forfeiture action in rem against the defendant

properties by filing a verified complaint for forfeiture on June 27, 2019. See ECF No. 1.

         4.      The government gave notice of this action to all known potential claimants pursuant

to the procedures set forth in Rule G(4) of the Supplemental Rules For Admiralty Or Maritime

Claims And Asset Forfeiture Actions. Supplemental Rule G(4)(b) requires the government to

“send notice of the action and a copy of the complaint to any person who reasonably appears to be

a potential claimant.” FED. R. CIV. P. SUPP. R. G(4)(b). The Supplemental Rules, not Federal

Rule of Civil Procedure 4, supply the requirements for service of process in an in rem forfeiture

action. See United States v. $22,050.00 United States Currency, 595 F.3d 318, 320 n.1 (6th Cir.

2010).

         5.      The notice must be sent by means “reasonably calculated to reach the potential

claimant.” Supp. Rule G(4)(b)(i)(A). Supplemental Rule G only requires that the government

attempt to provide actual notice; however, it does not require that the government demonstrate that

notice was received. See Valderrama v. United States, 417 F.3d 1189, 1197 (11th Cir. 2005)

(“Reasonable notice, however, requires only that the government attempt to provide actual notice;

it does not require that the government demonstrate that it was successful in providing actual

notice.”). A reasonable attempt to provide notice also satisfies the Constitutional due process

standard, whether or not the intended recipient actually receives the notice. See Dusenbery v.

United States, 534 U.S. 161, 170-71 (2002) (“[The Due Process Clause] requires only that the

Government’s effort be ‘reasonably calculated’ to apprise a party of the pendency of the action.”).

Certified mail is one way to satisfy the notice requirement of Supplemental Rule G(4)(b). See

$22,050.00 United States Currency, 595 F.3d at 320 n.1.




                                                  2
             Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 3 of 6



        6.      On or about July 24, 2019, the government served notice via certified mail, Federal

Express, and/or email to the following potential claimants, and achieved the correspondingly noted

results of its attempts:

 Potential Claimant/Address           Email/FedEx/Certified      First Class Mail
                                      Mail
 Al Reef Trading Co LLC               EMAIL
        Al riqa street opp. ADCB Bank   Return Receipt Requested Returned to Sender
        shop no.3                       But Not Received (Email
        Dubai, United Arab Emirates     Did not bounce back)

       Email Id:
       reeftrading.co93@hotmail.com
 Benelux Overseas DMCC              EMAIL
       Fortune Executive Tower,       Return Receipt Requested Returned to Sender
       Block T,                       and Received
       Off. No.1101, DMCC, Dubai,
       UAE

         Office No 1101 Emirate Dubai                                      Not Returned to
         Bldg Fortune Executive Tower                                      Sender
         Street
         Po Box 118185 Dubai

 Email Id: trading@benelux-ship.com
 Borsa General Trading LLC
        Al Owais Business Tower,           FEDEX                           Returned to Sender
        53, 24 Street                        Delivered 7/28/2019
        Al Sabkha - 115, Deira, Dubai

         PO BOX 1677                       Certified Mail                  Not Returned to
         9TH FLOOR NO 903 AL                                               Sender
         OWAIS BUSINESS
         MURSHID BAZAR, DUBAI

 INPENTA GROUP LP
      Office 7 196 Rose Street,            FEDEX                           Not Returned to
      Edinburgh, United Kingdom,             Delivered 7/29/2019           Sender
      EH2 4AT




                                                 3
            Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 4 of 6



 Nojoom Almerikh General Trading
       Al Murar – Al Khaleej Street         FEDEX                            Returned to Sender
       Al Othman Buildding 403                Returned to Sender
       Deira Dubai UAE

       PO BOX 171785,                       CERTIFIED MAIL                   Not Returned to
       DUBAI,UAE,OFF 203,                                                    Sender
       /AE/ UNITED ARAB
       EMIRATES
 BLUE ENERGY TRADE LTD CO
       P.O. Box 556, Charlestown,           CERTIFIED MAIL                   Returned to Sender
       Saint Kitts and Nevis                  Returned to Sender
 Milenyum Energy S A
       c/o Milenyum Denizcilik Gemi         FEDEX                            Not Returned to
       H., Hizmetleri Ltd. Sti, Nazli                                        Sender
       Sokak 9, Halilrifatpasa Mah,
       Sisli, Istanbul 34384, Turkey
 Milenyum Energy S A
       Ataturk Mahallesi Gulay              FEDEX                            Returned to Sender
       Sokak, No. 12/3, Atasehir,
       Istanbul, Turkey
 Milenyum Energy S A
       No. 18 D. 1 Kemankes Mah.            FEDEX                            Not Returned to
       Necatibey Cad., Akce Sok.,                                            Sender
       Karakoy, Istanbul, Turkey
 Milenyum Energy S A
       Avenida Norte Enrique                FEDEX                            Not Returned to
       Geenzeier El Cangrejo,                Returned to Sender              Sender
       Panama 0834-1082, Panama


       7.      Supplemental Rule G(4)(a) also requires the government to publish notice of the

forfeiture “to an official internet government forfeiture site for at least 30 consecutive days.” FED.

R. CIV. P. SUPP. R. G(4)(a)(iv)(C). On July 27, 2019, the government began posting such notice

on an internet site, http://www.forfeiture.gov, for 30 consecutive days. Any verified claim in

response to the notice by internet publication had to be filed no later than September 25, 2019. See

FED. R. CIV. P. SUPP. R. G(5)(a)(ii)(B); Declaration of Publication, Exhibit A. No claims based

on publication were filed.



                                                  4
              Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 5 of 6



        8.       Ineffective direct notice is not a bar against forfeiture, as long as notice via

publication was effective. See United States v. Funds Up to & including the Amount of $56,634

in U.S. Currency on Deposit in Banesco Int’l, Panama, 79 F. Supp. 3d 112, 114 (D.D.C. 2015)

(notice was adequate where government attempted, but was unable, to obtain the account holders’

contact information, and thus could only rely on posting public notice of the forfeiture action on

the government’s forfeiture website); see also Hammel v. U.S. Dep’t of Justice, Drug Enf’t Admin.,

No. 2:12-cv-02932, 2013 WL 1363861, at *3 (D.S.C. Apr. 3, 2013) (mailing of notice to two

known addresses and subsequent notice by publication in a national newspaper is sufficient

notice); Folks v. Drug Enf’t Admin., No. 05–389, 2006 WL 3096687, at *2 (W.D.N.C. Oct. 25,

2006) (finding notice sufficient when notice sent to Plaintiff at only address on record went

unclaimed, because government also gave notice by publication).

        9.       In this case, the government fully satisfied the Supplemental Rule G requirements

for notice by publication and direct notice.

        10.      No party may contest the government’s allegation that the defendant property is

subject to forfeiture, because: (1) there is no claim on the record to the defendant property; (2) the

time for filing a claim has expired, and no extensions of time were given; and (3) no person who

reasonably appeared to be a potential claimant is an infant or incompetent person.

        11.      Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the

foregoing is true and correct.

        12.      The Clerk is requested to enter Default against the defendant property and all parties

that might have an interest in it.




                                                   5
             Case 1:19-cv-01936-JEB Document 6 Filed 01/13/20 Page 6 of 6



       13.      Executed this 13th day of January, 2020, by undersigned counsel for plaintiff the

United States of America.


                                             Respectfully submitted,

                                             JESSIE K. LIU,
                                             UNITED STATES ATTORNEY


                                      By:            /s/
                                             Arvind K. Lal, D.C. Bar No. 389496
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7566
                                             arvind.lal@usdoj.gov




                                                6
